Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim Objection: Applicant’s amendments to the claim(s) have overcome the objection(s) previously set forth in the Non-Final Office Action.
Furthermore, the amendment has raised another objection, as detailed below.
With respect to Claim Rejection: Applicant’s amendments to the claim(s) have overcome the rejection(s) previously set forth in the Non-Final Office Action, except for limitation “the round-trip time ranging data” in claim 18, as detailed below.
Furthermore, the amendment has raised another 112(b) rejection, as detailed below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot in view of a new ground of rejection.
Examiner Notes
A phone call was made on 11/02/2022 to Applicant’s Representative - Eugene Rosenthal (Reg. No. 36,658) to clarify the filing of two versions of amended claim 1. A direct response was provided that the first claim 1 was intended to be officially submitted. Therefore, for purpose of Examination, only the first claim 1 is examined and the second claim 2 is omitted.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites “a list of street level stations (SLSs)” which appears to be newly amended; however, there is no claim marking. See 37 CFR 1.121(c).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 thru 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, limitation “a list of Street Level Stations (SLSs)” appears to be duplicate of “a list of a plurality of street level stations (SLSs)” which has already been recited.
Regarding claim 18, limitation “the round-trip time ranging data” lacks sufficient antecedent basis.
Claims 12 thru 19 are also rejected by virtue of their dependence on claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 4, 6, 10 thru 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al (US 2010/0093377 A1 “RILEY” newly cited), in view of Quick Jr. et al (US 2015/0038180 A1 “QUICK JR” newly cited).
Regarding claim 1, RILEY discloses a method for positioning based on navigation systems, comprising: 
receiving a list of a plurality of street level stations (SLSs) developed by a ranging server (five CDMA base stations 11, 12, 13, 14, 15 laid out in fixed positions in an array on earth surface [0036] & an initial base station almanac database [0084]) 
conducting ranging measurements with each SLS identified within the received list (in step 94, the position determining entity (PDE) may use several methods in parallel to calculate the final position, including (Advanced Forward Link Trilateration) AFLT-only [0091])
receiving a global position of the each SLS identified within the received list (sector center is initially set to latitude and longitude of base station antenna [0063])
computing a position of a user device based on the ranging measurements and the global position of the each SLS identified within the received list (in step 94, the PDE may use several methods in parallel to calculate the final position, including AFLT-only, using RTD measurement, a “mixed cell sector” fix, a current serving sector coverage area centroid position, centroid position of current coverage region, and a default position [0091 & claim 10])
However, RILEY does not disclose that the SLSs of the list being a selected subset that is less than all SLSs known to the ranging server.
In a same or similar field of endeavor, QUICK JR. teaches that the subset of base stations may be selected based on the mobility state, e.g., a reduced subset of base stations may be selected when the mobile device is in a stationary state [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of QUICK JR. because doing so would reduce the granularity with which the network tracks the location of the mobile devices, as recognized by QUICK JR.
Regarding claim 2, RILEY/ QUICK JR discloses the method of claim 1, wherein the each SLS includes a global navigation by satellite systems (GNSS) receiver (base station 11 includes a GPS receiver 31 [0039]), and wherein the method further comprises: receiving assistance information, and computing the position of the user device based on the received assistance information ([RILEY – 0091 & claim 10], cited and incorporated in the rejection of claim 1).
Regarding claim 3, RILEY/ QUICK JR discloses the method of claim 1, wherein the position of the user device is determined based on a triangulation technique ([RILEY - 0091], cited and incorporated in the rejection of claim 1).
Regarding claim 4, RILEY/ QUICK JR discloses the method of claim 1, wherein the position of the user device is determined based a range calculation ([RILEY - 0091], cited and incorporated in the rejection of claim 1).
Regarding claim 6, RILEY/ QUICK JR discloses the method of claim 1, wherein the ranging measurement further includes measuring a distance of the user device to a base station ([RILEY - 0091], cited and incorporated in the rejection of claim 1).
Regarding claim 10, RILEY discloses a non-transitory computer readable medium having stored thereon instructions (data stored in the hard disk of the computer [0040]) for causing a processing circuitry to execute a process, the process comprising:
receiving a list of a plurality of street level stations (SLSs) developed by a ranging server (five CDMA base stations 11, 12, 13, 14, 15 laid out in fixed positions in an array on earth surface [0036] & an initial base station almanac database [0084])
conducting ranging measurements with each SLS identified within the received list (in step 94, the position determining entity (PDE) may use several methods in parallel to calculate the final position, including (Advanced Forward Link Trilateration) AFLT-only [0091])
receiving a global position of the each SLS identified within the received list (sector center is initially set to latitude and longitude of base station antenna [0063])
computing a position of a user device based on the ranging measurements and the global position of the each SLS identified within the received list (in step 94, the PDE may use several methods in parallel to calculate the final position, including AFLT-only, using RTD measurement, a “mixed cell sector” fix, a current serving sector coverage area centroid position, centroid position of current coverage region, and a default position [0091 & claim 10])
However, RILEY does not disclose that the SLSs of the list being a selected subset that is less than all SLSs known to the ranging server.
In a same or similar field of endeavor, QUICK JR. teaches that the subset of base stations may be selected based on the mobility state, e.g., a reduced subset of base stations may be selected when the mobile device is in a stationary state [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of QUICK JR. because doing so would reduce the granularity with which the network tracks the location of the mobile devices, as recognized by QUICK JR.
Regarding claim 11, RILEY discloses a system for positioning based on navigation systems, comprising: a processing circuitry (computer [0040]); and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (data stored in the hard disk of the computer [0040]):
receive a list of a plurality of street level stations (SLSs) developed by a ranging server; a list of Street Level Stations (SLSs) (five CDMA base stations 11, 12, 13, 14, 15 laid out in fixed positions in an array on earth surface [0036] & an initial base station almanac database [0084])
conduct ranging measurements with each SLS identified within the received list (in step 94, the position determining entity (PDE) may use several methods in parallel to calculate the final position, including (Advanced Forward Link Trilateration) AFLT-only [0091])
receive a global position of each SLS identified within the received list (sector center is initially set to latitude and longitude of base station antenna [0063])
compute a position of a user device based on the ranging measurements and a position of the each SLS identified within the received list (in step 94, the PDE may use several methods in parallel to calculate the final position, including AFLT-only, using RTD measurement, a “mixed cell sector” fix, a current serving sector coverage area centroid position, centroid position of current coverage region, and a default position [0091 & claim 10])
However, RILEY does not disclose that the SLSs of the list being a selected subset that is less than all SLSs known to the ranging server.
In a same or similar field of endeavor, QUICK JR. teaches that the subset of base stations may be selected based on the mobility state, e.g., a reduced subset of base stations may be selected when the mobile device is in a stationary state [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of QUICK JR. because doing so would reduce the granularity with which the network tracks the location of the mobile devices, as recognized by QUICK JR.
Regarding claim 12, RILEY/ QUICK JR discloses the system of claim 11, wherein the system is further configured to: receive assistance information, and compute the position of the user device based on the received assistance information ([RILEY – 0091 & claim 10], cited and incorporated in the rejection of claim 1).
Claim 13 corresponds sufficiently to claim 3 in scope and therefore is similarly rejected.
Claim 14 corresponds sufficiently to claim 4 in scope and therefore is similarly rejected.
Claim 16 corresponds sufficiently to claim 6 in scope and therefore is similarly rejected.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY, in view of QUICK JR, and further in view of Rajkotia et al (US 2006/0166671 A1 “RAJKOTIA” previously cited).
Regarding claim 5, RILEY/ QUICK JR discloses the method of claim 1. However, RILEY/ QUICK JR does not disclose that the ranging measurement is conducted periodically.
In a same or similar field of endeavor, RAJKOTIA teaches periodically measuring the distance from a mobile station to each of the neighboring base stations [0047 & Step 510].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of RAJKOTIA because doing so would ensure that all of the base stations within a coverage area are included, as recognized by RAJKOTIA.
Claim 15 corresponds sufficiently to claim 5 in scope and therefore is similarly rejected.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY, in view of QUICK JR, and further in view of van Cruyningen (US 2018/0032088 A1 “VAN CRUYNINGEN” previously cited).
Regarding claim 7, RILEY/ QUICK JR discloses the method of claim 1. However, RILEY/ QUICK JR does not disclose that the ranging measurement is conducted using Lidar.
In a same or similar field of endeavor, VAN CRUYNINGEN teaches a LiDAR scanner to determine the distance to the reflector [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of VAN CRUYNINGEN because doing so would allow close-in inspection with full coverage of a tower and lines, as recognized by VAN CRUYNINGEN.
Claim 17 corresponds sufficiently to claim 7 in scope and therefore is similarly rejected. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY, in view of QUICK JR, and further in view of Stokes et al (US 2018/0259338 A1 “STOKES” previously cited).
Regarding claim 8, RILEY/ QUICK JR discloses the method of claim 1, wherein the method is further configured to:
collecting raw GNSS measurement (GPS receiver 31 obtains signals from a GPS antenna 39 [RILEY - 0039])
collecting round-trip time ranging ([RILEY - 0091], cited and incorporated in the rejection of claim 1)
extracting time tag and reception parameters of respectively collected GNSS measurement (GPS system time [RILEY - 0039]) and the round-trip time ranging data ([RILEY - 0091], cited and incorporated in the rejection of claim 1)
However, RILEY/ QUICK JR does not disclose:
combining the GNSS measurement and the round-trip time ranging data to form a model
determining the position of the user device based on the model
In a same or similar field of endeavor, STOKES teaches a 2D or 3D integrated model by fusing together data from ranging sensor systems (e.g., sonar, LIDAR, radar, or other sensors) [0077]. Data may be combined into a point cloud database to generate a 3D representation of the environment [0078]. The GNSS data is aligned with other data (i.e. sensor data) to generate an integrated model [0083]. The position of mobile structure 101 may be determined according to the data [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of STOKES because doing so would provide enhanced data to a user that may also be more intuitive and easier to interpret than individually referenced data, as recognized by STOKES.
Claim 18 corresponds sufficiently to claim 8 in scope and therefore is similarly rejected.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over over RILEY, in view of QUICK JR, and further in view of Boling et al (US 2008/0186135 A1 “BOLING” previously cited).
Regarding claim 9, RILEY/ QUICK JR discloses the method of claim 1, further comprising:
determining parameters for selecting the SLSs for ranging activation from the plurality of ranging resources ([RILEY - 0091 & QUICK JR - 0039], cited and incorporated in the rejection of claim 1)
selecting the SLSs based on the determined parameters ([QUICK JR - 0039], cited and incorporated in the rejection of claim 1)
constructing the list of the selected SLSs ([RILEY - 0084], cited and incorporated in the rejection of claim 1)
However, RILEY/ QUICK JR does not disclose:
receiving a request to activate a plurality of ranging resources
sending the selected SLSs for ranging activation
In a same or similar field of endeavor, BOLING teaches receiving a request for activation of the device and generating a control signal which activates the beacon to begin transmitting coordinates [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RILEY to include the teachings of BOLING because doing so would enable communications across devices for emergency alert messages to occupants of particular geographic locations and areas, as recognized by BOLING.
Claim 19 corresponds sufficiently to claim 9 in scope and therefore is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalathil et al (US 10,578,743 B1) discloses systems and methods of determining a device position.
Lin et al (US 2013/0023282 A1) discloses location determination for a device comprising using a training dataset and a test dataset.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648